MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                  FILED
this Memorandum Decision shall not be                                               Sep 24 2020, 8:31 am
regarded as precedent or cited before any
court except for the purpose of establishing                                            CLERK
                                                                                    Indiana Supreme Court
                                                                                       Court of Appeals
the defense of res judicata, collateral                                                  and Tax Court

estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Batesville, Indiana                                      Attorney General of Indiana
                                                         Ellen H. Meilaender
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

George Stephens,                                         September 24, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-500
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Angela Dow
Appellee-Plaintiff.                                      Davis, Judge
                                                         The Honorable Hugh Patrick
                                                         Murphy, Magistrate
                                                         Trial Court Cause No.
                                                         49G16-1911-CM-44539



Brown, Judge.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-500 | September 24, 2020                   Page 1 of 7
[1]   George Stephens appeals his conviction for invasion of privacy as a class A

      misdemeanor. He raises one issue which we revise and restate as whether the

      evidence is sufficient to sustain his conviction. We affirm.


                                         Facts and Procedural History

[2]   On May 20, 2018, Stephens signed a plea agreement under cause number

      49G04-1705-F5-18129 (“Cause No. 129”). The plea agreement provided a total

      sentence of two years suspended to probation and served consecutive to cause

      number 49G04-1511-F5-41014 (“Cause No. 14”). It also provided:

      “Throughout Defendant’s entire sentence, Defendant shall have no contact of

      any kind with the following person(s): Brandy Allen.” State’s Exhibit 2.


[3]   On May 22, 2018, a no contact order titled “No Contact Order While on

      Probation Under Indiana Code 35-38-2-2.3 or Serving Executed Sentence

      Under Indiana Code 35-38-1-30” was issued to Stephens under Cause No. 129

      and named Allen as a protected person. 1 State’s Exhibit 1 (some capitalization

      omitted). The no contact order was served on Stephens in open court on May

      22, 2018. The no contact order provides that “[t]his order remains in effect

      during the Defendant’s executed sentence and until probation has been

      terminated.” State’s Exhibit 1. It also contains a “Statement of Defendant”

      asserting Stephens read the order and understood that violation of Ind. Code §



      1
        Ind. Code § 35-38-2-2.3(a) provides that, “[a]s a condition of probation, the court may require a person to
      do a combination of the following . . . (18) Refrain from any direct or indirect contact with an individual . . .
      .” Ind. Code § 35-38-1-30 provides: “A sentencing court may require that, as a condition of a person’s
      executed sentence, the person shall refrain from any direct or indirect contact with an individual.”

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-500 | September 24, 2020                     Page 2 of 7
      35-38-2-2.3 is punishable by a revocation of probation and may cause additional

      charges to be filed against him. Id. The no contact order contains a signature

      above the heading “Signature of Defendant.” Id.


[4]   Around 10:00 p.m. on November 20, 2019, Allen heard a banging on the door

      of her residence in the 5700 block of Port Au Prince, called the police and said

      someone was trying to break her windows. Allen gave the police a description

      of a car and described a person entering a white Cavalier. On that day, Stevens,

      whom Allen had known for eight or nine years and was the father of her three

      children, lived with her “but he wasn’t there like every, it wasn’t an every-day

      thing; it was just sometimes.” Transcript Volume II at 83.


[5]   Indianapolis Metropolitan Police Officer Dustin Bland responded to a dispatch

      of a burglary in progress. Indianapolis Metropolitan Police Officer Lyvia

      Deaver arrived at the scene soon after Officer Bland. As they were walking to

      Allen’s apartment, dispatch relayed information that the suspect had left in a

      white vehicle. Officer Bland continued to the front door of the apartment, and

      Officer Deaver went to look for the vehicle. Officer Deaver found Stephens,

      who matched the description of the burglary suspect in a white Chevy Cavalier,

      parked next to the apartment building to which they had been dispatched.

      Officer Bland spoke with Stephens who “seemed very angry.” Id. at 93.

      Stephens said he had been living there for ninety days but did not have a key to

      the residence. Officer Bland ran Stephens’s name through the BMV and

      arrested him for invasion of privacy.



      Court of Appeals of Indiana | Memorandum Decision 20A-CR-500 | September 24, 2020   Page 3 of 7
[6]   On November 21, 2019, the State charged Stephens with invasion of privacy as

      a class A misdemeanor. On January 22, 2020, the court held a jury trial. At

      the beginning of the trial, the court read the following stipulation of the parties:

      “1. A No-Contact Order was issued to [] Stephens on May 22, 2018 under

      [Cause No. 129]. Number 2. Said No-Contact Order names Brandy Allen as a

      protected person and 3. Said No-Contact order was served on [] Stephens in

      open Court on May 22, 2018.” Id. at 65. The State presented the testimony of

      Allen, Officer Bland, and Officer Deaver. It also introduced, and the court

      admitted, the no contact order and plea agreement in Cause No. 129. During

      direct examination, Officer Bland stated Stephens and Allen “were run through

      BMV from who they were and a valid Protective Order . . . .” Id. at 93.

      Stephens’s counsel objected “to anything that is hearsay.” Id. The prosecutor

      asked if he made a decision on the information he found through running their

      names, and Officer Bland answered affirmatively and indicated Stephens was

      arrested for invasion of privacy.

[7]   After the State rested, Stephens’s counsel moved for judgment on the evidence

      pursuant to Ind. Trial Rule 50(A) and asserted there was not sufficient evidence

      to prove that Stephens was on probation at the time of the alleged incident.

      The prosecutor stated that the plea agreement clearly stated he was on

      probation for two years beginning in May 2018. After some discussion, the

      court denied the motion.


[8]   Charleston Lee Bowles, a parole agent with the District of Parole through the

      Indiana Department of Correction, testified that he supervised Stephens as a

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-500 | September 24, 2020   Page 4 of 7
      parolee, Stephens started parole on August 13, 2019, and he conducted an

      initial interview on August 19, 2019. When asked if he supervised Stephens

      “up until sometime in November,” he answered: “Correct, but he was violated

      on – .” Id. at 108. Defense counsel stated, “I am just asking you if you

      supervised him until he was arrested on this case,” and Bowles replied, “[t]hat

      is correct.” Id. at 109. He stated that he conducted a home visit with Stephens

      on September 26, 2019, when Stephens was living with his girlfriend in the

      5700 block of Port Au Prince Drive. He testified Stephens gave Allen’s name as

      a contact and Stephens told him that he was not on probation. On cross-

      examination, when asked if Stephens was on parole for Cause No. 129, he

      answered: “He was not. That was his; that was the cause number that he had a

      detainer for prior to being released and being on parole.” Id. at 110. He also

      indicated he had not reviewed any plea agreement related to Cause No. 129

      and that he was not in any way affiliated with the Marion County Probation

      Department. He testified that he “had no idea [Stephens] was on probation”

      and never discussed the no contact order with him. Id. at 111. On redirect, he

      indicated Stephens was on parole in Cause No. 14.


[9]   Stephens testified that he understood the no contact order would begin in

      December 2020 after he served his parole. He testified he knocked on the door

      of Allen’s apartment on November 19, 2019, pulled his car around, and was

      texting Allen when the police arrived. When asked if he was unaware of the no

      contact order being in effect at that time, he answered: “I would not have even

      been over there if I was aware of it.” Id. at 116. He testified that he informed


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-500 | September 24, 2020   Page 5 of 7
       Bowles about living with Allen and that Bowles did not say that he could not

       live with her. The jury found Stephens guilty. The court sentenced Stephens to

       365 days and suspended the sentence to probation.


                                                   Discussion

[10]   The issue is whether the evidence is sufficient to sustain Stephens’s conviction.

       When reviewing claims of insufficiency of the evidence, we do not reweigh the

       evidence or judge the credibility of witnesses. Jordan v. State, 656 N.E.2d 816,

       817 (Ind. 1995), reh’g denied. We look to the evidence and the reasonable

       inferences therefrom that support the verdict. Id. The conviction will be

       affirmed if there exists evidence of probative value from which a reasonable jury

       could find the defendant guilty beyond a reasonable doubt. Id.


[11]   Ind. Code § 35-46-1-15.1 provides that “[a] person who knowingly or

       intentionally violates . . . a no contact order issued as a condition of probation .

       . . commits invasion of privacy, a Class A misdemeanor.” “A person engages

       in conduct ‘intentionally’ if, when he engages in the conduct, it is his conscious

       objective to do so.” Ind. Code § 35-41-2-2(a). “A person engages in conduct

       ‘knowingly’ if, when he engages in the conduct, he is aware of a high

       probability that he is doing so.” Ind. Code § 35-41-2-2(b).

[12]   Stephens argues that he believed the no contact order would not be in effect

       until after he completed his parole sentence on December 13, 2020. In other

       words, he asserts that “[t]he no-contact order was a condition of his probation,




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-500 | September 24, 2020   Page 6 of 7
       which had not yet begun during his arrest for invasion of privacy.” Appellant’s

       Brief at 11.

[13]   Stephens stipulated that a no contact order was issued to him on May 22, 2018,

       under Cause No. 129, the order listed Allen as a protected person, and it was

       served on him in open court on May 22, 2018. The no contact order states that

       Stephens “is ordered to have no contact with: Brandy Allen” and “[t]his order

       remains in effect during the Defendant’s executed sentence and until probation

       has been terminated.” State’s Exhibit 1 (emphasis added). Stephens signed the

       May 20, 2018 plea agreement under Cause No. 129, which provided for a total

       sentence of two years suspended to probation and that he shall have no contact

       with Allen “[t]hrougout [the] entire sentence.” State’s Exhibit 2. Less than two

       years later, Stephens knocked on Allen’s door and texted her.


[14]   We conclude that the State presented evidence of probative value from which a

       reasonable trier of fact could have found that Stephens knowingly violated the

       no contact order, and his arguments amount to an invitation to reweigh the

       evidence.


[15]   For the foregoing reasons, we affirm Stephens’s conviction.

[16]   Affirmed.


       Robb, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-500 | September 24, 2020   Page 7 of 7